Citation Nr: 1219341	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 10, 1984 to April 10, 1985 and from October 2004 to December 2005, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is of record.

In January 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  For the reasons discussed below, the appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on her part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In the January 2011 remand of this appeal, the Board directed the RO/AMC to make arrangements to obtain complete treatment records from the Worcester Vet Center, from Burbank Hospital, and from a Dr. Yvonne John.  To this end, the AMC sent a February 2011 letter to the Veteran with an enclosed Authorization and Consent to Release Information form (VA Form 21-4142) in order for the Veteran's to authorize VA to request treatment records on her behalf.  The Veteran did not immediately respond to this letter.  The records from Worcester Vet Center were requested and obtained on her behalf.  

Later in July 2011, the Veteran submitted the appropriate authorization forms to obtain records from Dr. Yvonne John and from the Burbank Campus of Health Alliance Hospital.  Subsequently, in August 2011, the AMC issued a supplemental statement of the case (SSOC) indicating that a response to its February 2011 letter had not yet been received from the Veteran, and that the AMC proceeded to readjudicate her claim on the evidence of record at that time.  

Notably, the AMC did not make any attempt to obtain treatment records from Dr. John or from the Health Alliance Hospital; although date stamps on the release forms provided by the Veteran indicate that they were indeed received in July 2011, before the SSOC was issued.  The Board acknowledges that the release for Dr. John is incomplete; however, the release for the Burbank Campus of Health Alliance Hospital does provide an address.  Accordingly, pursuant to the duty to assist, this appeal must be remanded in order for the RO/AMC to make reasonable efforts to obtain these identified treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As this case is being remanded for the foregoing reason, any recent VA treatment records dated since July 2011 should be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records dated since July 2011 and pertaining to her claimed psychiatric disorder from the VA Healthcare Systems in Jamaica Plains, Worcester, and Bedford, Massachusetts, and in New Haven, Connecticut.  Any response received should be memorialized in the Veteran's claims folder.

2.  After making necessary arrangement, including securing new and fully completed release forms, if required, make all reasonable attempts to obtain the Veteran's private treatment records from Dr. Yvonne John, Bonnie Laudenbach, Lunenberg Medical Associates; and from the Burbank Campus of Health Alliance Hospital, including records from Mary Ann Sarnick and Dr. Kreiger.  Any response received should be memorialized in the Veteran's claims folder.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


